DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  “circumferentially dispose around” should read “be circumferentially disposed around”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2009/0287043), in view of Ferry (US 2002/0177789).
Regarding claim 10, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from which a flexible elongate shaft (2a, figure 16) extends, the flexible elongate Naito is silent regarding the receiver configured to matingly receive the outer sleeve of each of the set of robotically driven actuation assemblies, such that the receiver is further configured to securely retain the collar.
Ferry discloses a drive unit (28, figure 2) for a medical device (see abstract). The control cable (32, figures 2-3) comprises an outer sheath (62, figure 3) with a proximal end secured in a mounting (70, figure 2) of the drive unit. This allows movement of the wire (60, figure 2) relative to the sheath ([0044]).
It would have been obvious to modify the outer sleeve and receiver of Naito with the proximal end of the sheath (see 62, figure 3 | see the “collar” at the proximal end of 62) and mounting (70, figure 2) of the drive unit (28, figure 2). Doing so would allow movement of the tendons relative to the outer sleeve ([0044]; Ferry). The modified system of Naito and Ferry would have the receiver configured to matingly receive the outer sleeve of each of the set of robotically driven actuation assemblies (best seen with drive unit 28 and mounting 70, figure 2; Ferry), such that the receiver is further 
Regarding claim 11, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the translation mechanism is carried by the docking station (see fitting surface 6e, figure 16).
Regarding claim 12, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.
Regarding claim 13, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.
Regarding claim 14, Naito further discloses a set of cradles (72, figure 11 | 72 holds 78, figure 11) carrying the translation mechanism, wherein each cradle of the set of cradles corresponds to an individual one of the set of robotically driven actuation assemblies (see 6b, figures 12 and 16), and each cradle of the set of cradles is coupled to a roll motion actuator (rolling portion 73 is provided with a gear mechanism, not shown, for transmitting driving force [0080]) configured for individually rotating the cradle (rolling portion is rotated, see B, figure 11) and its corresponding one of the set of robotically driven actuation assemblies about a roll axis (see B, figure 11) to provide roll motion to the robotic arm and the robotically driven end effector of the one of the set of robotically driven actuation assemblies.
Regarding claim 15, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is 

Allowable Subject Matter
Claims 1-9 and 16-20 have allowable subject matter. However, claims 1 and 16 are objected due to minor informalities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 23, 2022


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/24/22